Citation Nr: 1827182	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression, anxiety, or an adjustment disorder.

2.  Entitlement to service connection for human immunodeficiency virus (HIV) as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and AA



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This case was previously before the Board in March 2016, at which time the Board reopened the claims and remanded them for further development.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

2.  The Veteran has no service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include depression, anxiety, or an adjustment disorder, have not been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for HIV have not been met.  38 U.S.C. §
§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

With regard to the duty to assist, it is noted that only partial service treatment records (STRs) are associated with the claims file. Efforts to obtain the Veteran's STRs, to include obtaining copies from the Veteran, have been unsuccessful.  Under such circumstances, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board observes, however, that the Veteran has not asserted that he sought treatment for his mental health problems during service, and thus the lack of STRs is not of great significance.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2015 and delivered sworn testimony via video conference hearing in at the RO.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of March 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Psychiatric disorder

At his October 2015 Board hearing the Veteran asserted that he had depression that had originated in service as a result of worrying about his daughter and wife while stationed in Korea.  He also contends that his depression caused him to purposely contract HIV.

The Veteran's STRs are silent for any psychiatric disorder.  The Veteran's personnel records are silent for any compassionate reassignment.

An October 1993 private treatment record indicated a diagnosis of Major depression.  The Veteran indicated that his depression had begun about four years prior when his younger brother was killed in a motorcycle accident and then 11 months afterwards, the state took his daughter away from him.

In an April 2012 statement, the Veteran asserted that while he was stationed in Korea, he found out his daughter was ill and that he was reassigned back to the United States to become a single parent.

In a November 2012 VA mental health record the Veteran stated that he became depressed in 1990 when he lost his daughter.

At an April 2016 VA Mental Disorders examination the Veteran was diagnosed with Major Depressive Disorder, in partial remission, mild, and with anxious distress.  The Veteran reiterated his assertions that his depression symptoms had started in service while stationed in Korea away from his wife and daughter.  Following examination and an extensive review of the Veteran's medical history, the examiner stated as follows:

As noted above medical records could be located documenting Depressive Diagnosis 1993 with note 1994 that the assessment was still valid and in that report the veteran was reported to have stated that his depression had started about 4 years earlier, placing depression at or about 1989 or 1990 based on the veteran's report per the 1993/1994 mental health assessment.  The available STRs and personnel records, as noted above did not provide any substantial medical evidence of events or diagnosis or treatment to support the veteran having had a diagnosed depression or other mental health disorder while serving in the military on active duty.  Furthermore, this writer could not locate substantial medical evidence to support behavior changes in the military.  Therefore, it is less likely as not ( Probability less than 50 percent ) that the Veteran's Major Depressive Disorder had its onset in, or is otherwise related to, his service.

The Board finds that service connection for depression is not warranted.  First, while there is a current diagnosis of depression, there are no findings of a chronic condition during service.  Moreover, the evidence of record indicates there is no nexus between the depression and active service.  In multiple medical records, the Veteran placed the beginning of his depression in 1990, when either his brother died or his daughter was taken away from him.  This conflicts with his statements made at his Board hearing and other submissions, wherein he asserted depression began during service.  The Board thus finds his statements regarding the onset of his symptoms and the circumstances of service to not be significantly credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Furthermore, the Board accords significant probative value to the April 2016 VA opinion.  The examiner opined that the Veteran's depression had likely begun in 1989 or 1990.  The Board accords significant probative value to the April 2016 VA opinion as it was based upon a complete review of the relevant medical evidence, including the Veteran's own assertions.  Furthermore, the examiner provided a significant discussion in support of the opinion and contained a supporting rationale that was in turn based on specific references to the Veteran's clinical records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

The Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge (i.e., experiencing psychiatric symptoms during service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine any current depression or psychiatric disorder is etiologically related to service.  Additionally, the April 2016 VA physician's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided by the Veteran on this medically complex matter.  

Further, although the Veteran is competent to report that he has had certain mental health symptoms since service, in a private treatment report dated in October 1993 and in a November 2012 VA record the Veteran indicated that his depression had begun in 1989 or 1990.  Further, in providing the negative opinion the April 2016 VA physician was aware of the Veteran's assertion of having had such symptoms since service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish a nexus between service and depression or continuous symptoms of depression.

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for depression (or any other psychiatric disorder).  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

HIV

The Veteran asserts that his depression caused him to purposely contract HIV.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

While the Veteran has a current diagnosis of HIV, the Veteran has no service-connected disabilities, and, as such, his claim of service connection for HIV secondary to service-connected disability is not warranted.



ORDER

Service connection for a psychiatric disorder to include depression, anxiety, or an adjustment disorder, is denied.

Service connection for HIV is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


